Case 2:18-cv-02421-JFW-E Document 243-21 Filed 03/04/19 Page 1 of 7 Page ID #:6610




                             Exhibit S
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page1 2ofof6 7 Page
                                                                                PageIDID#:2375
                                                                                          #:6611



 1      COVINGTON & BURLING LLP
        Mitchell A. Kamin (Bar No. 202788)
 2       mkamin@cov.com
        Neema T. Sahni (Bar No. 274240)
 3       nsahni@cov.com
        Mark Y. Chen (Bar No. 310450)
 4       mychen@cov.com
        Rebecca G. Van Tassell (Bar No. 310909)
 5       rvantassell@cov.com
        1999 Avenue of the Stars, Suite 3500
 6      Los Angeles, CA 90067-4643
        Telephone: + 1 424-332-4800
 7      Facsimile: + 1 424-332-4749
 8      Attorneys for Defendant State of Qatar
 9      [Additional counsel listed on signature page]
10                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12
        BROIDY CAPITAL MANAGEMENT LLC                                Civil Case No.:
13      and ELLIOTT BROIDY,
                                                                     2:18-CV-02421-JFW-(Ex)
14
              Plaintiffs,
15
                                                                     STIPULATION REGARDING
              v.
16                                                                   PLAINTIFFS’ PUBLIC FILING OF
                                                                     PROTECTED INFORMATION ON
17      STATE OF QATAR, STONINGTON
                                                                     JULY 6, 2018
        STRATEGIES LLC, NICOLAS D.
18
        MUZIN, GLOBAL RISK ADVISORS
19      LLC, KEVIN CHALKER, DAVID MARK                               Honorable John F. Walter
        POWELL, MOHAMMED BIN HAMAD
20
        BIN KHALIFA AL THANI, AHMED AL-
21      RUMAIHI, and DOES 1-10,
22
              Defendants.
23

24

25

26

27

28

                   STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page2 3ofof6 7 Page
                                                                                PageIDID#:2376
                                                                                          #:6612



 1              This stipulation is entered into by and between Plaintiffs Broidy Capital
 2      Management LLC and Elliott Broidy (“Plaintiffs”), and Defendant State of Qatar
 3      (“Qatar”), by and through their respective counsel, as follows:
 4              WHEREAS, on June 11, 2018, Judge Katherine B. Forrest, of the United States
 5      District Court for the Southern District of New York, entered an Order (the “SDNY
 6      Order”) directing that all documents produced by Joseph Allaham in response to a
 7      subpoena served upon him by Plaintiffs shall be provisionally designated as “Attorney’s
 8      Eyes Only,” as that term is used in Judge Forrest’s Model Protective Order 1, until such
 9      time as this Court has an opportunity to rule on a more permanent protective order in this
10      action;
11              WHEREAS, on June 19, 2018, during a deposition of Mr. Allaham, each of the
12      parties agreed on the record that Mr. Allaham’s deposition testimony would also be
13      provisionally designated as “Attorney’s Eyes Only” consistent with the SDNY Order;
14              WHEREAS, this Court has not yet had the opportunity to rule on a more
15      permanent protective order in this underlying action, and therefore the SDNY Order and
16      Attorney’s Eyes Only designation remain in effect;
17              WHEREAS, on July 6, 2018, Plaintiffs filed on the public docket three documents
18      that were designated as “Attorney’s Eyes Only” pursuant to the SDNY Order (the
19      “Protected Information”), which such documents should have been filed under seal (Dkt.
20      126);
21              WHEREAS, Plaintiffs assert that the filing of those three documents on the public
22      docket was the result of an inadvertent clerical error;
23              WHEREAS, on July 6, 2018, at approximately 4 p.m. Pacific Time, counsel for
24      Qatar received a Notice of Electronic Filing for Dkt No. 126, as well as an alert from a
25      public third-party docket tracking service, PacerPro, which attached the publicly filed
26      documents (including the Protected Information);
27              WHEREAS, on July 6, 2018, at approximately 4:45 p.m. Pacific Time, the Court
28      granted Plaintiffs’ oral ex parte application to seal Dkt No. 126;
                                                             1
                  STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page3 4ofof6 7 Page
                                                                                PageIDID#:2377
                                                                                          #:6613



 1            WHEREAS, on July 6, 2018, at approximately 7:27 p.m. Pacific Time, counsel
 2      for Qatar notified Plaintiffs’ counsel that, before the Court entered its sealing order, the
 3      Protected Information had already been disseminated to the public via third-party docket
 4      tracking services;
 5            WHEREAS, Plaintiffs’ counsel represents that Plaintiffs’ counsel subsequently
 6      took actions to verify with non-party docket tracking services whether any of their users
 7      (other than individuals who are attorneys at the law firms of record in this action or in the
 8      Southern District of New York action) had been notified of Dkt. No. 126 or downloaded
 9      the Protected Information;
10            WHEREAS, Plaintiffs’ counsel represents that the non-party docket tracking
11      services contacted by Plaintiffs’ counsel thus far have identified only one law firm that
12      received the Protected Information and further confirmed that the law firm had (upon
13      receiving notice of the inadvertent disclosure) destroyed the Protected Information;
14            WHEREAS, to mitigate any harm that may have resulted from such public
15      disclosure, including any possible further dissemination of the Protected Information,
16      Plaintiffs and Qatar have agreed that Plaintiffs’ counsel shall take certain remedial
17      measures, as set forth below.
18            WHEREAS, the stipulated remedial measures are not intended to preclude or
19      prevent counsel for Plaintiffs from taking further remedial measures that are or may
20      become appropriate in order to mitigate any possible harm caused by the public
21      dissemination of the Protected Information, and are not intended to limit Qatar’s rights to
22      seek any other relief or remedies in connection with the public filing of the Protected
23      Information.
24            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT:
25            1.       Notwithstanding the public filing of Dkt. 126, no party or their counsel shall
26      discuss or disclose the Protected Information with anyone other than the Court or
27      attorneys at the law firms of record for the parties or Mr. Allaham or anyone else entitled
28      to have access to the Protected Information pursuant to the SDNY Order, except that the
                                                              2
                   STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page4 5ofof6 7 Page
                                                                                PageIDID#:2378
                                                                                          #:6614



 1      parties may, in an effort to prevent further public dissemination or discussion of the
 2      Protected Information, refer to this stipulation, the SDNY Order, and any order entered
 3      by this Court and explain that the Protected Information should not have been publicly
 4      filed and is subject to a provisional “Attorney’s Eyes Only” restriction which prohibits
 5      discussion or disclosure of the Protected Information except as provided by the SDNY
 6      Order until such time as this Court has an opportunity to rule on a more permanent
 7      protective order in the underlying action.
 8            2.       On or before July 13, 2018, counsel for the Plaintiffs shall serve on Qatar
 9      declarations or affidavits sworn under penalty of perjury from the lawyers and legal staff
10      involved in the incident in which the Protected Information was publicly disclosed,
11      describing in detail the acts that resulted in the public disclosure.
12            3.       Counsel for Plaintiffs shall undertake good faith, reasonable efforts to
13      identify docketing service vendors that may have disseminated the Protected Information
14      prior to this Court’s sealing of Dkt. 126—such as PacerPro, PacerDash, LexisNexis,
15      Westlaw, and similar services—and to obtain from any such vendors the identities of any
16      subscribers who received copies of Dkt. 126 and thus may have received the Protected
17      Information.
18            4.       Counsel for Plaintiffs shall undertake good faith, reasonable efforts to have
19      such docketing service vendors recall any communications disseminating the Protected
20      Information.
21            5.       Counsel for Plaintiffs shall inform Qatar’s counsel of the efforts undertaken
22      to identify relevant docketing service vendors, to obtain the identity of subscribers who
23      received copies of the Protected Information, and to recall any communications from
24      docketing service vendors disseminating the Protected Information.
25            6.       Qatar reserves all rights, including (without limitation) the right to seek
26      further relief in the event Plaintiffs do not comply with the terms of this agreement.
27

28
                                                              3
                   STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page5 6ofof6 7 Page
                                                                                PageIDID#:2379
                                                                                          #:6615



 1
        Dated: July 9, 2018                                COVINGTON & BURLING LLP
 2

 3                                                         By: /s/ Mitchell A. Kamin
                                                           Mitchell A. Kamin
 4                                                         Email: mkamin@cov.com
 5                                                         1999 Avenue of the Stars, Suite 3500
                                                           Los Angeles, CA 90067-4643
 6                                                         Telephone: + 1 424-332-4800
 7                                                         Facsimile: + 1 424-332-4749
 8                                                         Attorneys for Defendant State of Qatar
 9

10      Dated: July 9, 2018                                BOIES SCHILLER FLEXNER LLP
11
                                                           By: /s/ Lee S. Wolosky
12                                                         Lee S. Wolosky
13                                                         Email: lwolosky@bsfllp.com
                                                           Robert J. Dwyer
14
                                                           Email: rdwyer@bsfllip.com
15                                                         575 Lexington Ave., 7th Floor
                                                           New York, NY 10022
16
                                                           Telephone: +1 212-446-2300
17                                                         Facsimile: + 1 212-446-2350
18
                                                           Attorneys for Plaintiffs
19

20

21

22

23

24

25

26

27

28
                                                            4
                 STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
     Case
      Case2:18-cv-02421-JFW-E
            2:18-cv-02421-JFW-E Document
                                 Document243-21
                                          131 Filed
                                                Filed07/09/18
                                                      03/04/19 Page
                                                                Page6 7ofof6 7 Page
                                                                                PageIDID#:2380
                                                                                          #:6616



 1                                      SIGNATURE CERTIFICATION
 2             Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed, and
 3      on whose behalf the filing is submitted, concur in the filing’s content and have authorized
 4      this filing.
 5

 6

 7     DATED: July 9, 2018                            COVINGTON & BURLING LLP

 8                                                     /s/ Mitchell A. Kamin
 9                                                    Mitchell A. Kamin

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             5
                  STIPULATION REGARDING PLAINTIFFS’ PUBLIC FILING OF PROTECTED INFORMATION ON JULY 6, 2018
